     Case 2:19-cv-01157-APG-DJA Document 36 Filed 07/20/20 Page 1 of 2




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                     ***
 5
      LIDETTE DENNEY,                                       Case No. 2:19-cv-01157-APG-DJA
 6
                              Plaintiff,
 7                                                          ORDER
             v.
 8
      TARGET CORPORATION,
 9
                              Defendant.
10

11
             This matter is before the Court on pro se Plaintiff Lidette Denney’s Motion for Extension
12
     of Time (ECF No. 35), filed on July 15, 2020. The Court previously granted withdrawal of
13
     counsel as Mr. Philippus indicated he could no longer adequately represent Plaintiff in this
14
     litigation due to irreconcilable differences. (ECF No. 33). The Court required that Plaintiff
15
     Lidette Denney notify the Court by July 17, 2020 as to her intent to proceed pro se or with other
16
     representation. (Id.).
17
             In the instant Motion, Plaintiff requests an additional ninety (90) days to seek new
18
     counsel. The Court finds good cause to grant an extension request until October 13, 2020. Filing
19
     a notice of new counsel on or before October 13, 2020 is sufficient to comply with the Court’s
20
     order. Failure to respond may result in a recommendation to the United States District Judge
21
     assigned to this case that dispositive sanctions be issued against Plaintiff, including dismissal of
22
     this action.
23
             IT IS HEREBY ORDERED that Plaintiff Lidette Denney’s Motion for Extension of
24
     Time (ECF No. 35) is granted.
25
             IT IS FURTHER ORDERED that Plaintiff Lidette Denney shall notify the Court as to
26
     whether she intends to proceed pro se or retain counsel by October 13, 2020. Failure to notify
27

28
     Case 2:19-cv-01157-APG-DJA Document 36 Filed 07/20/20 Page 2 of 2




 1   the Court as to her representation status may subject her to dispositive sanctions, including a

 2   recommendation for dismissal of this action.

 3           IT IS FURTHER ORDERED that the Clerk of the Court shall send a copy of this Order

 4   to Plaintiff at the address listed on the docket.

 5

 6           DATED: July 20, 2020

 7
                                                           DANIEL J. ALBREGTS
 8                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   Page 2 of 2
